Citation Nr: 0903197	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee scar.

2.  Entitlement to service connection for residuals of a nose 
fracture.

3.  Entitlement to service connection for a right toe 
disability, claimed as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for cataracts, claimed 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tremors, claimed as 
a result of herbicide exposure in service and also claimed as 
secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for lymphatic cancer, 
claimed as a result of in-service herbicide exposure.

7.  Entitlement to service connection for kidney cancer, 
claimed as a result of in-service herbicide exposure.

   
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1958 to April 1963, from January 1968 to June 
1969, and from February 11, 1991 to July 31, 1991.  Service 
in Vietnam is reflected in the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 17, 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas which, in part, denied the veteran's 
service connection claims for cataracts, lymphatic cancer, 
kidney cancer, a left knee injury with scar, tremors, right 
toe surgery, and a broken nose.  The veteran disagreed with 
that decision and subsequently perfected this appeal.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

At the August 2008 hearing the undersigned Veterans Law Judge 
granted the veteran a 60 day continuance to obtain and supply 
more medical evidence.  
The veteran subsequently submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

Issues not on appeal

A November 2003 rating decision by the Houston RO, in part, 
deferred decisions on the veteran's claims of entitlement to 
service connection for arthritis, a gall bladder disability, 
an appendectomy, emphysema, a pilonidal cyst, urinary loss, 
and a hiatal hernia.  See the RO's November 5, 2003 rating 
decision.  Subsequently, the veteran submitted a letter to 
the RO withdrawing his claims as to each of these issues.  
See the veteran's December 8, 2003 letter to the RO.  Those 
issues are not on appeal and will be discussed no further.

The above-referenced March 2004 rating decision denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus, bilateral peripheral neuropathy, 
impotency, bilateral eye conditions, and depression.  The 
veteran initiated appeals as to these issues, but each 
service connection claim was subsequently granted by the RO.  
The veteran did not disagree with the disability ratings 
assigned or their effective dates.  Accordingly, these claims 
are no longer before the Board and also will be discussed no 
further.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The veteran has also been granted service connection for 
bilateral hearing loss, evaluated noncompensably (zero 
percent) disabling; bilateral tinnitus, evaluated 10 percent 
disabling; coronary artery disease, evaluated 10 percent 
disabling; and kidney dysfunction, evaluated 80 percent 
disabling; and a total disability rating based on individual 
unemployability (TDIU) has been granted.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
these ratings or their effective dates.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Accordingly, the only issues which are currently in appellate 
status are the seven issues which are listed in the first 
page of this decision and discussed below. 

Remanded issues

The issues of entitlement to service connection for a right 
foot disability, cataracts, tremors, lymphatic cancer, and 
kidney cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence of record does not support 
a finding that the veteran's current left knee scar is 
related to his military service.

2.  The competent medical evidence of record does not support 
a finding that the veteran's residuals of a nose fracture are 
related to his military service.




CONCLUSIONS OF LAW

1.  The veteran's left knee scar was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Residuals of a nose fracture were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a left knee scar.

2.  Entitlement to service connection for residuals of a nose 
fracture.

The veteran seeks service connection for a left knee scar and 
residuals of a nose fracture.   Because these issues involve 
precisely the same procedural history, the application of the 
same law and regulations, and allegedly result from the same 
injury, for the sake of economy the Board will address them 
together.  The five remaining issues are being remanded for 
additional evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated August 20, 2003, November 14, 2003 and February 9, 
2006, including evidence of "[a] relationship between your 
current disability and an injury, disease, or event in 
military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
letters, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in the letters that VA would assist him with obtaining 
relevant records from any Federal agency, including records 
from the military and VA Medical Centers.  The veteran was 
also advised in the letters that a VA examination would be 
provided if necessary to decide his claims.  Additionally, 
the letters informed the veteran that VA would make 
reasonable efforts to obtain private medical records.  
Included with the August and November 2003 letters were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete such so that the RO could obtain private records on 
his behalf.  

The August 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that  we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the February 2006 VCAA letter, page 4.  

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the February 2006 VCAA letter, page 1: "If there is any 
other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008] removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claims.]  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the veteran's claims are being denied [with the 
exception of the service connection claims that are being 
remanded], elements (4) and (5) are moot.  

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in March 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claims were readjudicated in the September 2006 statement of 
the case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the veteran's service 
treatment records as well as reports of VA and private 
medical treatment of the veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has left knee and residual nose 
disabilities.  The record is missing critical evidence that 
an event, injury, or disease occurred in service, McLendon 
element (2), and the veteran's claim is being denied on that 
basis.  The outcome of this case thus hinges on matters other 
than those which are amenable to VA examination and medical 
opinion.  Specifically, resolutions of the claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the veteran suffered an in-service 
injury or disease.  That question cannot be answered via 
medical examination or opinion, but rather on evidence 
already in the file, in particular the veteran's service 
treatment records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service. In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran if they have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  In this case, as will be discussed in 
some detail below, the contemporaneous service treatment 
reports are devoid of any reference to a fractured nose 
and/or a knee laceration, and crucially the veteran himself 
denied any such injuries in numerous reports of medical 
history.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of in-service disease or 
injury with respect to the veteran's left knee and nose 
fracture claims.

Under the circumstances presented in this case, a remand 
ordering medical examinations would serve no useful purpose.  
Accordingly, the Board has determined that medical opinions 
are not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
August 2008.  

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.



Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In essence, the veteran contends that he has a left knee and 
nose disability resulting from an injury he sustained while 
serving on active duty.  

With respect to Hickson element (1), current disability, the 
veteran has testified that he currently has a two to three 
inch scar on his left knee resulting from a fall during 
service in 1968.  Additionally, the veteran claims that he 
broke his nose during that fall, and he now manifests a 
residual nose disability.  See the August 2008 hearing 
transcript, pages 13-16.  

The Board accepts for the purposes of this decision that the 
veteran currently has a scar on his left knee, based on the 
veteran's own testimony and notwithstanding no medical 
evidence of same.  Further, a September 1977 private 
examination indicated that the veteran had a deflection of 
the nasal septum.  See the September 19, 1977 examination 
report of F.L.S., M.D.  Although no previous or subsequent 
medical record in the veteran's file mentions any physical 
nasal abnormalities, the recent medical evidence of record 
indicates that the veteran has a current diagnosis of non-
allergic rhinitis.  See an  April 6, 2006 VA outpatient 
treatment report.  Accordingly, Hickson element (1) is 
arguably satisfied as to both issues.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service 
treatment records do not indicate that a knee or nasal 
disability was present in service.  All in-service physical 
examination reports, are pertinently negative with respect to 
any disease affecting the veteran's left knee or nose (to 
include rhinitis).  Additionally, during service, the veteran 
voiced no complaints pertaining to his left knee or his nose.  

With respect to in-service injury, as mentioned above, the 
veteran claims that in 1968 he fell on a helicopter blade on-
board an aircraft flying in and out of Vietnam.  In doing so, 
the veteran claims he lacerated his left knee and broke his 
nose.  
See the August 2008 hearing transcript, pages 13 and 14.  

There is no evidence in the veteran's service treatment 
records indicating that the veteran sustained an injury to 
his left knee or nose at any time during service.  Crucially, 
during the veteran's February 1969 separation examination he 
denied any pertinent medical history.  Additionally, the 
examination indicated a normal clinical evaluation of the 
veteran's nose and lower extremities.  See the February 24, 
1969 separation examination report.  It is beyond belief that 
an injury resulting in a three inch scar on the knee as well 
as a broken nose would not have been identified by the 
veteran or remarked upon by the 1969 examiner if such had 
occurred, as is now claimed by the veteran.  

Of particular interest is that a two inch scar was identified 
on the right lower quadrant of the abdomen and three inch 
scar on the veteran's spine were in fact identified by the 
examiner in February 1969.  If a scar on the knee had 
existed, based on the thoroughness of the examination report 
it would have been noted. 

In subsequent reports of medical history in October 1973, 
September 1975 and August 1981, the veteran denied nose 
trouble; he referred to a "trick" knee ("injured playing 
football in high school"), but not specifically to a knee 
scar or to any injury in Vietnam.

In connection with the August 1981 reenlistment examination, 
the veteran again no relevant medical history n general and 
did not mention any fall in particular.  See the veteran's 
August 26, 1981 Report of Medical History.  

The veteran has thus presented no objective, contemporaneous 
evidence of an in-service injury to his left knee or to his 
nose.  The Board finds the veteran's recent self report of 
such incident to be unbelievable in light of the 
contemporaneous medical evidence, which shows no such nasal 
injury and no scar on the left knee, as well as his numerous 
subsequent denials of such injury to service medical 
examiners.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].
  
Accordingly, Hickson element (2), in-service disease or 
injury, is not met, and both claims fail on this basis alone.

For the sake of completeness, with respect to Hickson element 
(3), medical nexus, there is no competent medical evidence of 
a relationship between the veteran's claimed left knee scar 
or nose fracture residuals and the veteran's service.  As 
mentioned in the "Duty to Assist" section above, in light 
of the lack of an in-service injury or disease, medical nexus 
would be a manifest impossibility.

Accordingly, Hickson element (3), medical nexus, has also not 
been met, and the veteran's claims fail on this basis as 
well.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
left knee scar and for residuals of a nose fracture.  Hickson 
elements (2) and (3) have not been satisfied.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a left knee scar is 
denied.

Entitlement to service connection for residuals of a nose 
fracture is denied.


REMAND

3.  Entitlement to service connection for a right toe 
disability, claimed as secondary to service-connected 
diabetes mellitus.  

4.  Entitlement to service connection for cataracts, claimed 
as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tremors, claimed as 
a result of herbicide exposure, and claimed as secondary to 
service-connected diabetes mellitus. 

6.  Entitlement to service connection for lymphatic cancer, 
claimed as a result of herbicide exposure.

7.  Entitlement to service connection for kidney cancer, 
claimed as a result of herbicide exposure.   

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Service connection was granted for diabetes mellitus in 
November 2005.  Additionally, because the record indicates 
that the veteran served in Vietnam, the veteran's exposure to 
herbicides (Agent Orange) is presumed.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The veteran has filed several disability claims related to 
his service-connected diabetes mellitus and to his presumed 
exposure to Agent Orange in Vietnam.  

With respect to the veteran's right toe disability, the 
veteran underwent surgery in April 1998 to treat a chronic 
ulcer and abscess in his right foot. The veteran asserts that 
this infection was caused or aggravated by his service-
connected diabetes mellitus.  See the August 2008 hearing 
transcript, pages 3 and 4.  

The veteran claims his cataracts are a result of his service 
connected diabetes mellitus.  See the August 2008 hearing 
transcript, pages 3, 6, and 7.  

With respect to tremors, the medical evidence of record shows 
that the veteran currently experiences tremors.  The veteran 
attributes these tremors to his exposure to Agent Orange and 
to his service connected diabetes mellitus.  See the August 
2008 hearing transcript, pages 7-9.  [The Board notes that 
the veteran is also service-connected for depression.  See 
the RO's September 2006 rating decision.]  

With respect to the veteran's lymphatic and kidney cancers, 
the veteran asserts that these cancers were caused by his 
presumed exposure to Agent Orange.  

There is no medical nexus evidence in the veteran's claims 
file either attributing the veteran's above-mentioned 
disabilities to either his diabetes mellitus or to his 
presumed Agent Orange exposure or ruling out such connection.  
Therefore, the Board finds that medical opinions must be 
obtained as to each claim.  See Charles, supra; see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (BVA) for the following action:

1. VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and to provide an opinion, 
with supporting rationale, as to the 
following questions:
	
(a)	Whether it is at least as likely 
as not that the veteran's right toe 
disability is related to his 
service-connected diabetes mellitus.  

(b)	Whether it is at least as likely 
as not that the veteran's cataracts 
are related to his service-connected 
diabetes mellitus.

(c)	Whether it is at least as likely 
as not that the veteran's tremors 
are related to his service connected 
diabetes mellitus, his presumed 
exposure to Agent Orange, or to any 
other service-connected disability.  

(d)	Whether it is at least as likely 
as not that the veteran's lymphatic 
and kidney cancers are related to 
the veteran's presumed exposure to 
Agent Orange.  

   If the reviewing professional determines 
that physical      
examination and/or diagnostic testing of 
the veteran are necessary as to any of the 
claimed conditions, or that a specialist 
should be consulted, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the veteran's claims.  If the 
claims are denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A.     §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


